Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Species A in the reply filed on 7/12/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Species election for I, II, and III are withdrawn.
Full consideration was given to claims 1-22.

Priority
Acknowledgement has been made of applicant’s claim for priority under 35 USC 119 (e).  

Information Disclosure Statement
The Information Disclosure Statement (IDS) filed 6/25/2020, 12/9/2021 has been placed in the application file and the information referred to therein has been considered.

Drawings
	The drawings received 1/28/2020 are acceptable for examination purposes.

Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 21 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  
	In claim 21, it is unclear as to how “(P-Group)” further limits the claim1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 21 is rejected under 35 U.S.C. 102(a1) as being anticipated by Nakamura (US 2015/0072211).
Refer to figure 3.  Regarding claim 21, a contact plate configured to establish electrical connections to battery cells in a battery module, comprising:
a busbar 43 comprising at least one primary conductive layer; and
a bonding connector 41 that is configured to form an electrical connection between the busbar and at least one cell terminal of at least one battery cell among a parallel group of battery cells (P- Group),
wherein the bonding connector 41 is joined with a sidewall of the busbar 43.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim 22 is rejected under 35 U.S.C. 103(a) as being unpatentable over Nakamura (US 2015/0072211).
Regarding claim 22, wherein the busbar comprises a first metal composition, and
wherein the bonding connector comprises a second metal composition that is different than the first metal composition, it would have been obvious to one of ordinary skill in the art at the time the invention was made to choose the same or different metal composition for the busbar and the bonding connector, depending on the conductivity and strength requirements, absent recitation of specific materials.

Allowable Subject Matter
Claims 1-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior art is Nakamura (US 2015/0072211).
Regarding claim 1, Nakamura discloses wherein the contact plate further comprises a cell terminal connection layer,
wherein a non-sandwiched portion of the cell terminal connection layer is configured to form a set of bonding connectors to provide electrical bonds between the multi-layer contact plate and terminals of at least one group of battery cells, and
wherein the bonding connector is included in the set of bonding connectors, 
but does not disclose:
wherein the at least one primary conductive layer of the busbar comprises two or more primary conductive layers,
wherein the contact plate further comprises a cell terminal connection layer that is joined with and sandwiched in part between the two or more primary conductive layers.

Claims 2-20 are dependent on claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA KYUNG SOO WALLS whose telephone number is (571)272-8699.  The examiner can normally be reached on M-F until 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached at 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CYNTHIA K WALLS/           Primary Examiner, Art Unit 1724